                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

                                              )       C/A No. 5:18-2951-BHH-KDW
 Michael D. Holland, #54089-177,              )
                                              )
                                  Petitioner, )
                                                         ORDER AND OPINION
                                              )
                      vs.                     )
                                              )
 Warden Bryon M. Antonelli,
                                              )
                                              )
                                Respondent. )


      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On November 30,

2018, Magistrate Judge West issued a Report and Recommendation (“Report”)

recommending that the petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. §

2241, be dismissed without prejudice. (ECF No. 14.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.
       Petitioner filed no objections and the time for doing so expired on December 17,

2018. In the absence of objections to the Magistrate Judge’s Report, this Court is not

required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Moreover, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that the petition for a writ of habeas corpus is

subject to summary dismissal.

       Accordingly, the Report and Recommendation (ECF No. 14) is adopted and

incorporated herein by reference, and this action is DISMISSED without prejudice.

       IT IS SO ORDERED.
                                          /s/Bruce Howe Hendricks
                                          United States District Judge


January 3, 2019
Greenville, South Carolina


                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
